DETAILED ACTION
This office action is responsive to the amendment filed February 18, 2021. By that amendment, claims 1, and 11 were amended; and claims 9, 10 and 14 were canceled. Claims 1, 3, 4, 11, 13, and 15-21 stand pending, thought claims 19-21 were previously withdrawn from consideration. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The outstanding drawing objection is maintained. Claim 1 was amended, but continues to claim the compression slot receiving a fastener at an oblique angle. This feature has not been shown in the figures. 
The outstanding rejections under 35 USC 112(b) were overcome by the amendments of February 18, 2021, with exception of the one which has been maintained. 
Applicant's arguments filed February 18, 2021, even in combination with the amendments, in view of the rejection of all claims under 35 USC 103 in view of Medoff and Ramos Maza have been fully considered but they are not persuasive. 
The arguments state that the rejection made relies on impermissible hindsight bias. Examiner is of the position that the rejection did not modify the curves of Medoff, and still does not need to read on the present claims. The only modification to Medoff was in the configuration of the chamfer of countersunk holes. It cannot be said that any hindsight was utilized when showing that Medoff had the claimed configuration. 
The arguments state that, as amended, the claims require concavities distinct from what are demonstrated by Medoff. Examiner disagrees and points to the prior rejection. The first and second bends have concavities as now claimed.  
The rejection will be maintained, modified to correlate to the new claim language. The arguments related to criticality of the bends and obviousness of modification thereof will be duplicated here. 

Restatement of Prior comments as to understood significance of applicant’s disclosure of bends and ability of the prior art to be modified to read on what is claimed:
Regarding the first and second bends and the tangent reverse curve: 
The only apparent reason provided for this configuration in the instant specification appears to be at [0025] of the originally presented specification, and appears to be such that the concavity of the bends “substantially matches, or mates with, the plantar anatomy of the fifth metatarsal… It is contemplated, however that the radii and concavities of the first and second bends 128, 132 may be varied from those illustrated and disclosed herein, without limitation, so as to mate the plantar bone plate 100 to the anatomy of the metatarsal bones, as needed.” It is clear that the claimed curvature is one of many curvatures which was contemplated, and was chosen as a matter of optimization of the plate for conformance with particular anatomies of a patient. The claimed bends are not considered to be critical to the invention. 
It is examiner’s position that fig. 2C of Medoff demonstrates a first bend 50 and a second bend 52 which are in the form of a tangent reverse curve, or at least sufficiently 
It is examiner’s position that the demonstrated figure is that claimed; and if not, the plurality of options provided has made clear that selection of the claimed configuration was obvious to one at the time of the invention in order to optimize the plate for a particular use and patient anatomy. The rejection is maintained and modified to correlate to the amendments. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 1) the claimed compression slot configured for receiving the fastener at an oblique angle must be shown or the feature(s) canceled from the claim(s).  2) The claimed fastener having a head  with capability of abutting a surface of the bone plate must be shown or the feature canceled from the claims. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 
Claim Objections
Claim 1 at line 38 reads “configured to prevents…” This should read “configured to prevent’. 
Claim 15 depends from cancelled claim 14. Examiner presumes this to properly depend from claim 1. 
Correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 4, 11, 13, and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 
At claim 1, lines 23-26, the claim reads “wherein the compression slot receives the fastener”; and includes a wherein clause which discusses particular structure of the fastener. As claimed, it is unclear if these are intended to be positively requiring the fastener, or intended as intended use statements. Examiner believes this to be an intended use statement for examination purposes, and recommends use of “configured to” language to overcome this rejection; or recommends positive recitation of the fastener earlier in the claim. 
Further, is the head of a fastener at line 33 the same or different from the head of the fastener from line 25? Clarification is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim Interpretations
Applicant has previously stated on the record that the “locking feature” is a part of the countersunk surface. Examiner has agreed to understand the term in light of this statement throughout prosecution. 
The term “semi-rigid material” is taught by applicant’s disclosure to be a biocompatible metal. 
The term “tangent reverse curve” is not a term particularly known to the examiner. Examiner fails to find any particular clarification in applicant’s disclosure of this term, except for demonstration in figures. It is examiner’s position that the curves 50/52 shown in Medoff are a tangent reverse curve, as best understood. If applicant argues that this is not the case, then a rejection under 35 USC 112 will be made as to what the metes and bounds of this limitation are. 
“Concaved toward” is understood to mean that an “opening of the” concave portion is in the claimed direction – this is supported by the instant figures (noting that ‘upper’ surface is 104, pointed down in fig. 4; and bone facing surface 108 is facing up in fig. 4). 
Rejection
Claims 1, 3, 4, 11, 13, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Medoff (US 2009/0275991 A1) in view of Ramos Maza (US 2012/0010617 A1).
Regarding claims 1, 3, 4 and 18, Medoff teaches a plantar bone plate 40 (capable of use in plantar procedures as at [0047]) for treating fractures of a metatarsal bone [0047], comprising: 
a generally elongate member 41 having an upper surface (down in fig. 2C) and a lower, bone contact surface (up in fig. 2C), the elongate member comprised of a semi-rigid material [0057]; 
a curvature along the elongate member 41 configured to mate with the anatomy of the plantar aspect of the metatarsal bone [0047].  The curvature comprises a first 
the first bend 50 further comprising a curved portion that is concaved toward the upper surface (down in fig. 2C), and extending from a middle portion of the plantar bone plate 40 to a beginning of a second bend 52; 
the second bend 52 further comprising a curved portion concaved away from the upper surface (down in fig. 2C) and extending from the first bend 50 to a proximal end 48 of the plantar bone plate 40; 
a plurality of fixation apertures 66 disposed along a longitudinal dimension of the elongate member 41 and capable of receiving one or more fasteners [0046]; 
wherein the plantar bone plate is comprised of a material possessing a tensile strength suitable for immobilizing adjacent bone portions of the metatarsal bone [0057]; 
a compression slot 67 capable of receiving a fastener at an oblique angle with respect to the upper surface for compressing adjacent portions of the metatarsal bone so as to encourage bone fusion [0005] wherein the compression slot 67 capable of receiving the fastener; and 
2Application No. 15/611,528Docket No.: 102015.0010PAmendment dated Februaiy 18, 2021Reply to Office Action of November 18, 2020wherein some inferentially referred to fastener has a head capable of abutting a surface of the plantar bone plate 40 and a shaft capable of securing bone portions together in a fixed configuration; 
wherein the plurality of fixation apertures 66 each is comprised of a countersunk surface [0046] disposed within the fixation aperture and below the upper surface of the bone plate and configured to allow some inferentially referred to countersunk head of a fastener to assume a level that is above, flush with, or disposed below the upper surface when the fastener is tightened to hold the plantar bone plate against the metatarsal bone; and 
Each countersunk surface includes a locking feature (a sidewall, thereof);
wherein the countersunk surface is capable of preventing some inferentially referred to fastener from backing out after being implanted into the metatarsal bone (as by frictional interconnection therewith amongst other interactions occurring between the fastener and the bone).

Medoff fails to specify the chamfer angle of the countersunk holes. 
Ramos Maza teaches a chamfer angle of 60 degrees to about 75 degrees in a countersunk bore in a bone plate as at fig. 5A and [0055]. These teachings fall within the claimed range of 60 to 120 degrees. (MPEP 2144.05) These surfaces are capable of preventing a fastener from backing out after being implanted into bone. 
It would have been obvious to one with ordinary skill in the art at the time of the invention to form the Medoff plate with a 60-75 degree chamfer angle as suggested by Ramos Maza. One would have done so in order to provide the Medoff plate with anti-rotation structures (Ramos Maza [0055]) within the screw holes thereof to ensure secure contact between a tapered surface of a screw had and a countersunk bore. Such a configuration is considered to prevent the fastener from backing out after being implanted into a bone. 

Regarding claim 11, a flat portion of the plate 40 extends from the first bend 50 to the distal end.
Regarding claims 13 and 15, it is evident from the figure that the second bend 52 has a radius which is smaller than the radius of the first bend 50 (and these radii can be modified as desired [0047] to correspond to anatomy of a 5th metatarsal).  
Regarding claims 16 and 17, the plate includes a curvature on the lateral dimension as at fig. 2E. The lateral dimension curve is in combination with longitudinal curves 50 and 52. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/Primary Examiner, Art Unit 3799